                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 18-6169-DSF (KS)                                         Date: November 19, 2018
Title       Andre Petrosyan v. R. Fisher Jr.




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Petitioners:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On July 19, 2018, Petitioner, a California state prisoner proceeding pro se, filed
Petition For Writ Of Habeas Corpus (“Petition”). (Dkt. No. 3.) On July 23, 2018, the
Court ordered Respondent to respond to the Petition and set deadlines for filing, inter
alia, a Motion to Dismiss and an Opposition to any Motion to Dismiss. (Dkt. No. 4.) On
October 5, 2018, Respondent filed a Motion to Dismiss (the “Motion”). (Dkt. No. 9.)
Pursuant to the Court’s July 23, 2018 Order, Petitioner’s Opposition to that Motion was
due within 30 days of the service of the Motion – that is, no later than November 4, 2018.
(See Dkt. No. 4 at 3.)

       More than two weeks have now passed since Petitioner’s November 4, 2018
deadline for filing the Opposition, and Petitioner has not filed a response to the Motion to
Dismiss. Local Rule 7-12 states that a party’s failure to file a required document such as
an opposition to a motion “may be deemed consent to the granting [ ] of the motion.”
Further, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be
subject to involuntary dismissal if a Petitioner “fails to prosecute or to comply with these
rules or a court order.” Thus, the Court could properly recommend dismissal of the
action for Petitioner’s failure to oppose the Motion to Dismiss and to timely comply with
the Court’s orders.

      However, in the interests of justice, Petitioner is ORDERED TO SHOW CAUSE
on or before December 10, 2018 why the action should not be dismissed under Local
Rule 7-12 and Rule 41(b) of the Federal Rules of Civil Procedure. Petitioner’s response


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 18-6169-DSF (KS)                                      Date: November 19, 2018
Title      Andre Petrosyan v. R. Fisher Jr.


to this OSC must include either: (1) a complete and detailed opposition (in a manner
fully complying with the Local Rules) to the Motion to Dismiss; or (2) a request for an
extension to file the Opposition accompanied by a sworn declaration (not to exceed 3
pages) establishing good cause for Petitioner’s failure to timely respond to the Motion to
Dismiss.

       Alternatively, Petitioner may discharge this Order and dismiss this case by filing a
signed document entitled a “Notice of Voluntary Dismissal” requesting the voluntary
dismissal of the action without prejudice pursuant to Rule 41(a)(1) of the Federal Rules
of Civil Procedure.

       Petitioner is cautioned that his failure to timely comply with this order will
lead to a recommendation of dismissal based on Local Rule 7-12 and Rule 41 of the
Federal Rules of Civil Procedure.


                                                                                               :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
